Citation Nr: 0021523	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  97-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a neurotic 
disorder.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from April 14, 1970, to 
July 7, 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1995 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Los Angeles, 
California that denied the veteran's claims of entitlement to 
service connection for a neurotic disorder, hypertension, and 
diabetes mellitus.  A notice of disagreement was received in 
November 1995.  A statement of the case was issued in April 
1996.  A substantive appeal was received from the veteran in 
April 1996. 


REMAND

The veteran was scheduled for a hearing before a member of 
the Board at the RO (i.e. a Travel Board hearing) to take 
place in late July 2000.  The veteran failed to appear for 
this hearing.  

However, when then claims folder was subsequently received at 
the Board, it was discovered that the June 2000 letter sent 
to the veteran informing him of the July 2000 hearing was 
sent to the wrong address.  As reflected in a February 29, 
2000 report of contact form (VA Form 119), the veteran 
currently resides at an address in Lancaster, California, and 
the letter was sent to a post office box in Lancaster (the 
Board notes that the post office box number listed was the 
number previously used by the veteran when he resided in 
Palmdale, California; it appears that the two addresses were 
mixed up).  

As such, and in order to afford the veteran full due process 
of law, this case must be REMANDED for the following action:

The RO should re-schedule the veteran for 
a Travel Board hearing and properly 
notify him of the time and date of his 
hearing.  Such notification should be 
sent to the veteran's current address as 
listed in the February 29, 2000 report of 
contact form, as noted above.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome 
of this case pending completion of the requested development

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




